Opinion issued November 13, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00356-CV
____________

IN RE RALPH O. DOUGLAS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Ralph O. Douglas has a filed a petition for writ of mandamus
complaining of Judge Dorfman’s


 alleged failure to rule on the real party in interest
Joyce Bookers’s no-evidence motion for summary judgment filed in June 2002 and
Booker’s motion for summary judgment on affirmative defenses filed in November
2002.  Judge Dorfman has since granted both motions.
          We dismiss as moot the petition for writ of mandamus.
PER CURIAM
Panel consists of Justice Hedges, Jennings, and Alcala.